In a proceeding pursuant to the Children’s Count Act of the State of New York (§§ 30, 30-a), by the mother against the father to compel him to increase his contribution for the support of their three children, the parties cross-appeal as follows: (1) The father appeals from an order of the Children’s Court, Nassau County, dated November 28, 1958, granting, inter alia, the mother’s motion to vacate the dismissal of the proceeding. (2) The mother appeals from an order of the Supreme Court, Nassau County, dated December 23, 1958, which reverses an order of said Children’s Court, dated July 2, 1958, insofar as it directs the father to reimburse the mother for past expenses of $2,000 (Matter of Matthews v. Matthews, 15 Mise 2d, 419, 443). (3) The mother appeals from another order of the Supreme Court, Nassau County, dated December 23, 1958, which denies her motion to vacate the father’s notice of appeal to the Supreme Court from said Children’s Court order of July 2, 1958 (Matter of Matthews v. Matthews, 15 Mise 2d 419, 443, supra). (4) The mother and the father both appeal from such portions of an order of said Children’s Court, dated October 31,1959, as are adverse to them. The mother’s appeal is from so much of Said order as, inter alia, denies her motion to increase the amount of the father’s bond and reduces it instead, denies her motion for the support of their son (who became an adult during the pendency of this proceeding), and denies her motion to compel the father to pay the expenses of this proceeding. The father’s appeal is from so much of said order as directs him to pay $750 per month for the support of their two minor daughters, as directs him to pay all their extraordinary medical and dental expenses and as directs him to maintain a bond of $2,500 as security for said payments. (5) The mother and the father both appeal from an order of the Supreme Court, Nassau County, dated May 2, 1960, which affirms said Children’s Court order of October 31, 1959, to the extent that it provides for the support of their minor daughters and for the payment of their extraordinary medical and dental expenses, and to the extent that it denies support for their' adult son. Appeal from the order of the Children’s Court, Nassau County, dated November *81428, 1958, dismissed without costs, on the ground that it is not a final order and, hence, is not appealable to this court (Children’s Court Act, § 43). Order of the Supreme Court, Nassau County, dated December 23, 1958, reversing the order of the Children’s Court, affirmed, without costs. No opinion. Order of the Supreme Court, Nassau County, dated December 23, 1958, denying the motion to vacate the notice of appeal, affirmed, without costs. No opinion. Order of the Supreme Court., Nassau County, dated May 2, 1960, affirmed, without costs. No opinion. Appeals from order of the Children’s Court, dated October 31, 1959, dismissed, without costs. Insofar as it contains provisions “ requiring payment for support ” it is reviewable only in the Supreme Court (Children’s Court Act, § 43; Matter of Samuels, 245 App. Div. 902; People v. Bennett, 243 App. Div. 578); and to that extent it has been reviewed by the said order of the Supreme Court made on May 2, 1960. Insofar as such order of the Children’s Court contains the other provisions mentioned it is not a final order and, hence as to such provisions, it is not reviewable in this court. Nolan, P. J., Ughetta, Christ and Brennan, JJ., concur.